     Case 1:20-cv-01093-NONE-BAM Document 38 Filed 04/09/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    MARIO A. VALENZUELA,                             Case No. 1:20-cv-01093-NONE-BAM (PC)
11                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION TO STAY CIVIL ACTION UNTIL
12           v.                                        STATE’S CRIMINAL PROCEEDINGS
                                                       AGAINST PLAINTIFF ARE RESOLVED
13    SANTIESTEBAN, et al.,
                                                       (ECF No. 34)
14                       Defendants.
                                                       ORDER DIRECTING DEFENDANTS TO
15                                                     FILE STATUS REPORTS REGARDING
                                                       CRIMINAL PROCEEDINGS
16
                                                       NINETY (90) DAY DEADLINE
17

18   I.     Introduction

19          Plaintiff Mario A. Valenzuela (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

21   against Defendants Santiesteban, Rodriguez, and Alejo for excessive force in violation of the

22   Eighth Amendment and against Defendant Perez for failure to protect in violation of the Eighth

23   Amendment, arising from the incident on June 22, 2019.

24          Currently before the Court is Defendants’ Notice of Related Cases, Motion to Stay, and

25   Request for Judicial Notice, filed March 1, 2021. (ECF Nos. 33, 34.) Defendants move to stay

26   this civil action until Plaintiff’s criminal charges in Kings County Superior Court, case number

27   20CM-1621, arising from the same June 22, 2019 incident involved in this action, are resolved.

28   (ECF No. 34.) Plaintiff did not file an opposition, and the deadline to do so has expired. The
                                                       1
     Case 1:20-cv-01093-NONE-BAM Document 38 Filed 04/09/21 Page 2 of 6


 1   motion is deemed submitted. Local Rule 230(l).

 2   II.    Discussion

 3          A.      Request for Judicial Notice

 4          Defendants request that the Court take judicial notice of the following documents:

 5   (1) Criminal Complaint in People v. Mario Alberto Valenzuela, Kings County Superior Court

 6   case number 20CM-1621; and (2) Criminal docket in People v. Mario Alberto Valenzuela, Kings

 7   County Superior Court case number 20CM-1621. (ECF No. 34-2, Exhs. A, B.)

 8          Federal Rule of Evidence 201 permits the Court to take judicial notice at any time. A

 9   judicially noticed fact must be one not subject to reasonable dispute in that it is either:

10   (1) generally known within the territorial jurisdiction of the trial court; or (2) capable of accurate

11   and ready determination by resort to sources who accuracy reasonably cannot be questioned.

12   Fed. R. Evid. 201(b). Courts may take judicial notice of facts related to the case before it.

13   Amphibious Partners, LLC v. Redman, 534 F.3d 1357, 1361–62 (10th Cir. 2008) (district court

14   was entitled to take judicial notice of its memorandum of order and judgment from previous case

15   involving same parties). This Court may judicially notice the records and filing of other court

16   proceedings. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Bennett v.

17   Medtronic, Inc., 285 F.3d 801, 802 n.2 (9th Cir. 2002). In addition, a court may take judicial

18   notice of undisputed matters of public record, including papers filed with the court and the

19   records of state agencies and administrative bodies. Disabled Rights Action Comm. v. Las Vegas

20   Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004); Lundquist v. Cont’l Cas. Co., 394 F. Supp. 2d
21   1230, 1242–42 (C.D. Cal. 2005) (stating that court may take judicial notice of records and reports

22   of administrative bodies).

23          Because the Court may take judicial notice of public records, including duly recorded

24   documents under Rule 201(b)(2), Defendants’ request to take judicial notice of the above-

25   mentioned documents is granted.

26          B.      Motion to Stay
27          The district court “has broad discretion to stay proceedings as an incident to its power to

28   control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North
                                                         2
     Case 1:20-cv-01093-NONE-BAM Document 38 Filed 04/09/21 Page 3 of 6


 1   American Co., 299 U.S. 248, 254 (1936)). A stay is discretionary and the “party requesting a stay

 2   bears the burden of showing that the circumstances justify an exercise of that discretion.” Nken

 3   v. Holder, 556 U.S. 418, 433–34 (2009). “Generally, stays should not be indefinite in nature.”

 4   Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066–67 (9th Cir. 2007).

 5   If a stay is especially long or its term is indefinite, a greater showing is required to justify it.

 6   Yong v. I.N.S., 208 F.3d 1116, 1119 (9th Cir. 2000). The Court should “balance the length of

 7   any stay against the strength of the justification given for it.” Id.

 8           “The Constitution does not ordinarily require a stay of civil proceedings pending the

 9   outcome of criminal proceedings.” Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th

10   Cir. 1995). “In the absence of substantial prejudice to the rights of the parties involved,

11   [simultaneous] parallel [civil and criminal] proceedings are unobjectionable under our

12   jurisprudence.” Id. “Nevertheless, a court may decide in its discretion to stay civil

13   proceedings . . . ‘when the interests of justice seem[ ] to require such action.’ ” Id. (citations

14   omitted).

15                   1.      Same Nucleus of Facts

16           When a civil plaintiff brings claims under § 1983 that are “related to rulings that will

17   likely be made in a pending or anticipated criminal trial,” it is “common practice” for the court

18   “to stay the civil action until the criminal case or the likelihood of a criminal case is ended.”

19   Wallace v. Kato, 549 U.S. 384, 393–94 (2007); see also Fed. Saving & Loan Ins. Corp. v.

20   Molinaro, 889 F.2d 899, 902 (9th Cir. 1989).
21           When determining whether a stay is appropriate, courts look to whether the criminal

22   defendant’s Fifth Amendment rights may be implicated by the civil proceedings. Keating, 45

23   F.3d at 324 (citing Molinaro, 889 F.2d at 902). Courts also consider (1) the interest of the

24   plaintiff in proceeding with the litigation and the potential prejudice to the plaintiff of a delay;

25   (2) the convenience of the court and the efficient use of judicial resources; (3) the interests of

26   third parties; and (4) the interests of the public. Keating, 45 F.3d at 324–25.
27           Here, the civil rights action implicates Plaintiff’s Fifth Amendment rights. The facts and

28   circumstances underlying Plaintiff’s criminal prosecution for battery on a non-confined person,
                                                          3
     Case 1:20-cv-01093-NONE-BAM Document 38 Filed 04/09/21 Page 4 of 6


 1   Correctional Officer C. Santiesteban, by a prisoner while confined in California State Prison and

 2   custodial possession of weapon, substantially overlaps with the excessive force and failure to

 3   protect claims at issue in this case. Both cases involve the June 22, 2019 incident between

 4   Plaintiff and Defendant Santiesteban and will involve substantially all of the same parties and

 5   witnesses. Thus, if this case proceeds, Defendants will seek discovery from Plaintiff, and he will

 6   be required to respond under oath. The discovery will involve Plaintiff’s alleged misconduct on

 7   June 22, 2019. Thus, there exists a substantial risk of prejudice to Plaintiff’s Fifth Amendment

 8   rights.1 Furthermore, if Plaintiff invokes his Fifth Amendment rights it may impede Defendants’

 9   discovery. Jones v. Conte, No. C045312S1, 2005 WL 1287017, at *1 (N.D. Apr. 19, 2005)

10   (finding that a stay of the civil case involving defendant in criminal action was appropriate

11   “because [i]f discovery moves forward, [the] defendant will be faced with the difficult choice

12   between asserting [his] right against self-incrimination, thereby inviting prejudice in the civil

13   case, or waiving those rights, thereby courting liability in the civil case.”) (internal quotations and

14   citation omitted).

15          Likewise, the other Keating factors also support a stay. Any prejudice to Plaintiff is

16   minimal given that both proceedings involve the similar facts and witnesses, and it is unlikely that

17   evidence will be lost or memories will fade with passage of time. McCormick v. Rexroth, No. C

18   09-4188 JT, 2010 WL 934242, at *3 (N.D. Cal. Mar. 15, 2010). In addition, the public interest

19   weighs in favor of a stay because “[t]he public has an interest in ‘ensuring that the criminal

20   process is not subverted’ by ongoing civil cases.” Douglas v. United States, No. C 03-4518, 2006
21   WL 2038375, at *6 (N.D. Cal. July 17, 2006).

22          Furthermore, if a stay is not granted the defenses available may be limited. If the court in

23   the criminal action considers Plaintiff’s factual allegations regarding the June 22, 2019 incident,

24   such findings may be binding in this Court. Until resolution of the criminal proceedings, it is

25   unclear whether certain defenses are available, such as, a Heck bar or issue preclusion. See

26
27   1
      Indeed, Defendants note that Plaintiff’s attorney in the criminal proceedings has objected to
     Defendants’ taking of Plaintiff’s deposition in this action while the criminal case is still pending.
28   (ECF No. 34-1, ¶ 5.)
                                                        4
     Case 1:20-cv-01093-NONE-BAM Document 38 Filed 04/09/21 Page 5 of 6


 1   Wallace, 549 U.S. at 393-94 (noting that the question of whether a section 1983 action is barred

 2   by Heck is more difficult to answer where the plaintiff is facing charges of resisting arrest or

 3   similar conduct arising from the same incident he is claiming excessive force, a stay may be

 4   appropriate until such time as the underlying criminal proceedings are conducted. “If the plaintiff

 5   is ultimately convicted, and if the stayed civil action would impugn that conviction, Heck will

 6   require dismissal; otherwise, the civil action will proceed, absent some other bar to suit.”)

 7   (citation omitted); see also Vivas v. Cty. of Riverside, No. EDCV 15-1912-VAP (DTBx), 2016

 8   WL 9001020, at *3 (C.D. Cal. Jan. 12, 2016) (staying excessive force case where criminal

 9   prosecution for resisting arrest was pending).

10          Judicial efficiency also favors imposition of a stay because Plaintiff’s criminal action

11   involves many of the same facts. Accordingly, the Court will stay this action until Plaintiff’s

12   criminal charges have been resolved.

13                  2.      Younger Abstention

14          Absent extraordinary circumstances, federal courts may not interfere with ongoing state

15   criminal proceedings. See Younger v. Harris, 401 U.S. 37, 43–54 (1971); Sprint Commc’ns, Inc.

16   v. Jacobs, 571 U.S. 69, 77 (2013). A court may consider sua sponte whether Younger abstention

17   should be invoked at any point in the litigation. H.C. ex rel. Gordon v. Koppel, 203 F.3d 610,

18   613 (9th Cir. 2000). Abstention is proper regardless of whether the applicant seeks declaratory

19   relief, injunctive relief, or damages. See Mann v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986)

20   (“When a state criminal prosecution has begun, the Younger rule directly bars a declaratory
21   judgment action” as well as a section 1983 action for declaratory relief and damages “where such

22   an action would have a substantially disruptive effect upon ongoing state criminal proceedings.”);

23   Gilbertson v. Albright, 381 F.3d 965, 984 (9th Cir. 2004) (en banc) (Younger abstention applies

24   to actions for damages as it does to declaratory and injunctive relief).

25          A court may apply a stay under Younger when: “(1) the state court proceedings are

26   ongoing; (2) the proceedings implicate important state interests; and (3) the state proceedings
27   provide an adequate opportunity to raise the constitutional claims.” Escobar v. LASD Male Doe,

28   No. CV-17-7352-DSF (SP), 2017 WL 7050642, at *2 (C.D. Cal. Nov. 30, 2017) (citing
                                                        5
     Case 1:20-cv-01093-NONE-BAM Document 38 Filed 04/09/21 Page 6 of 6


 1   Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982)).

 2             Even if a stay is not warranted under the former analysis, a stay is warranted under

 3   Younger.

 4             Here, Plaintiff’s criminal case is ongoing and implicates the State of California’s

 5   important interest in ensuring the integrity of its criminal justice system. See Kelly v. Robinson,

 6   479 U.S. 36, 49 (1986) (“the States’ interest in administering their criminal justice systems free

 7   from federal interference is one of the most powerful of the considerations that should influence a

 8   court considering equitable types of relief.”). Indeed, Plaintiff may raise constitutional issues in

 9   the state proceedings. See Pennzoil Co. v. Texaco, 481 U.S. 1, 15 (1987) (“a federal court should

10   assume that state procedures will afford an adequate remedy, in the absence of unambiguous

11   authority to the contrary.”). In addition, Plaintiff is seeking damages in this civil action.

12   Accordingly, it is clear that principles of judicial comity authorize the Court to stay this action

13   until Plaintiff’s criminal proceedings have concluded.

14   III.      Conclusion and Order

15             Based on the foregoing, it is HEREBY ORDERED as follows:

16          1. Defendants’ motion to stay civil action, (ECF No. 34), is GRANTED;

17          2. The instant action is STAYED pending resolution of Plaintiff’s criminal case; and

18          3. Defendants shall file a status report within ninety (90) days from the date of service of

19             this order, and every sixty (60) days thereafter, addressing the status of the criminal

20             proceedings until they are resolved.
21
     IT IS SO ORDERED.
22

23          Dated:    April 9, 2021                              /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          6
